Citation Nr: 9927463	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to July 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim of entitlement to a total rating 
based on individual unemployability.

The Board notes that during the pendency of this appeal the 
veteran, in a written statement in July 1997, withdrew from 
appellate consideration the propriety of the evaluations 
assigned to each of his service-connected disabilities.  As 
such, particularly given that one of the veteran's service-
connected disabilities is rated at 60 percent, see 38 C.F.R. 
§ 4.16(a) (1998), the Board will confine its discussion to 
whether the veteran's service-connected disabilities render 
him unemployable, without regard to advancing age.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran graduated from high school and served in the 
Air Force for over 26 years.  His military occupational 
specialty was an Egress systems technician.  After separation 
from service, the record indicates that the veteran was 
employed as a pool repairman from 1969 to 1980.  The veteran 
has been unemployed since 1980.

3.  Service connection is in effect for postoperative 
residuals, herniated nucleus pulposus, lumbar spine, rated at 
60 percent; for hiatal hernia, rated at 10 percent; and for 
bilateral hearing loss, peripheral vascular disease of the 
legs, cervical spondylosis, C6-7, and for hemorrhoids, all of 
which are rated as noncompensable.  The veteran's combined 
evaluation is 60 percent.

4.  The veteran's service-connected disabilities are not of 
sufficient severity to preclude the veteran from engaging in 
substantially gainful employment.


CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1998).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total and 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (1998).  If there is only one disability, it must 
be ratable at 60 percent or more.  Id.  If there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Id.  Marginal employment shall not be considered 
substantially gainful employment.  Id.

Ratings of total disability on history are permitted in cases 
where disabilities have undergone some recent improvement, 
provided: that the disability must in the past have been of 
sufficient severity to warrant a total disability rating; 
that it must have required extended, continuous, or 
intermittent hospitalization, or have produced total 
industrial incapacity for at least one year, or be subject to 
recurring, severe, frequent, or prolonged exacerbations; and 
that it must be the opinion of the rating agency that despite 
the recent improvement of the physical condition, the veteran 
will be unable to effect an adjustment into a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(3) (1998).  Due 
consideration will be given to the frequency and duration of 
totally incapacitating exacerbations since incurrence of the 
original disease or injury and to periods of hospitalization 
for treatment, in determining whether the average person 
could have reestablished himself in a substantially gainful 
occupation.  Id.

If a total rating is based on a disability or combination of 
disabilities, for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (1998).

II.  Factual Background

Historically, in pertinent part, a February 1980 VA 
examination reflects the veteran's service medical history of 
disc trauma in 1948, due to a jeep accident, and two 
subsequent laminectomy procedures in 1953 and 1959. It also 
reflects the veteran's complaints of numbness in the right 
hand and lateral two toes on the left foot, as secondary to 
the jeep accident and the subsequent laminectomies.  The 
veteran reported having considerable pain in his back, as 
well as fairly constant radiation of the pain, down the left 
leg, with numbness in the left calf, over the dorsum of the 
left foot, and into the toes of the left foot.  The veteran 
also reported occasional twinges of pain down his right leg 
and severe muscle spasms in his low back, particularly when 
he tended to make a sudden movement of his back or 
straightened his back after leaning over.  The veteran wore a 
back brace, which he did not believe helped him.  Examination 
of the lumbar spine revealed forward flexion to about 35 
degrees, with the veteran complaining of severe pain in his 
back and marked muscle spasm in the left side of his 
paravertebral muscles.  Backward flexion was possible to 10 
degrees, with the veteran complaining of severe pain and an 
increased radiation of pain down his left leg.  The veteran's 
reflexes were slightly diminished in the right Achilles area 
and totally absent in the left.  There was also numbness to 
touch and pin prick over the entire left calf area and dorsum 
of the foot and toes.  There was marked weakness of the 
dorsiflexors of the toes.  It was noted that the veteran got 
on and off the table with a great deal of difficulty.  The 
diagnosis was postoperative residuals of herniated nucleus 
pulposus, lumbar spine, with marked sensory deficit and 
absent Achilles reflex in the left.  

Pursuant to the February 1980 VA examination, in a May 1980 
rating decision, service connection was granted for the 
veteran's residuals of a herniated nucleus pulposus, lumbar 
spine, and a 60 percent disability rating was assigned under 
Diagnostic Code 5293 (Intervertebral disc syndrome).  Service 
connection was also granted for a hiatal hernia, which was 
evaluated as 10 percent disabling.  The veteran was also 
granted service connection for hemorrhoids, for cervical 
spondylosis, C6-7, for peripheral vascular disease of the 
lower extremities bilaterally, and for bilateral high 
frequency hearing loss, all of which were assigned a 
noncompensable evaluation.  The veteran's combined disability 
rating was 60 percent.

In June 1995, the veteran submitted a claim for compensation 
based on unemployability.  He stated at that time that he had 
been employed as a pool repairman from September 1969 to 
1980, with three different companies.  The veteran also 
stated that he became too disabled to work in 1980 and that 
he had last worked full time that same year.  In connection 
with this claim, the RO received and considered a December 
1980 letter from the City of Phoenix, medical records from 
Luke Air Force Base (date from May 1973 to July 1994), and 
private medical records from Dr. R. (dated from November 1994 
to April 1996).  The RO also afforded the veteran two VA 
examinations (conducted in December 1995 and in April 1996).

The December 1980 letter from the City of Phoenix indicates 
that the veteran had applied for employment with the City of 
Phoenix as a maintenance mechanic.  Subsequent to the 
veteran's physical examination, which was required for city 
employment, he was found to have a back condition with a risk 
factor exceeding the limitation allowed by the city.  The 
veteran was denied employment with the City of Phoenix due to 
his back ailment.

Medical records from Luke Air Force Base show that the 
veteran sought treatment for left lower quadrant back pain in 
July 1975 or 1976.  It was noted that the veteran had been 
doing heavy lifting earlier in the week.  His two back 
surgeries in 1953 and 1959 were also noted.  Low back strain 
was diagnosed, and on follow-up, approximately one week 
later, low back spasms were found.  Also on follow-up, it was 
noted that the veteran had a job which required heavy 
lifting.  The veteran was prescribed Parafon Forte.  An entry 
dated in March 1985 documents the veteran's request for a 
refill of Parafon Forte.  At that time, it was noted that the 
veteran had a history of muscle strain in the back.  The 
veteran's prescription was refilled, but he was to be seen by 
a doctor before another prescription for Parafon Forte would 
be written.  An entry dated in October 1988 shows that the 
veteran needed some pain medication for his low back pain.  
The veteran was prescribed Percocet.

The veteran's private medical records from Dr. R. reflect the 
veteran's report that he played golf and that he did not like 
to take Lasix, as it interfered with his golf game.  It was 
noted that the veteran agreed to take his Lasix when he did 
not play golf.

The December 1995 VA examination pertains to the veteran's 
hytosonia and to his hearing.  It was noted that the veteran 
reasonably controlled his hytosonia with Riopan and with 
frequent small meals and by raising the head end of his bed.  
An upper gastrointestinal series was done, which was normal 
appearing except for the suggestion of a right renal stone.  
As to the veteran's hearing, his average pure tone air 
conduction threshold in the right ear was 40; in the left 
ear, the average was 50. The veteran's speech recognition 
scores were 92 percent in the right ear and 96 percent in the 
left ear.  It was noted that the veteran had a bilateral high 
frequency sensorineural hearing loss.

The April 1996 VA examination noted that the veteran could 
walk a mile before getting pain in his calf.  It was also 
noted that the veteran might have had intermittent 
claudication but that the history did not reveal definite 
signs of any intermittent claudication.  The veteran's 
dorsalis pedis pulse on the right was 1+, whereas the rest of 
the distal pulses were 2+ bilaterally.  There was no 
parethesias and no cardiac involvement.  The veteran 
complained of some pain in the cervical and lumbosacral 
spines.  The veteran's two back procedures on the lumbosacral 
spine were noted.  Range of motion testing showed forward 
flexion to 80 degrees and full backward extension.  Lateral 
flexion was to 44 degrees, and there was full range of 
rotation bilaterally.  Kyphosis of the dorsal spine was 
noted.  There was mild pain and tenderness but no muscle 
spasm.  Range of motion testing of the cervical spine showed 
full forward flexion and backward extension to 25 degrees.  
Lateral flexion was to 25 degrees each, and lateral rotation 
was to 30 degrees each.  Mild tenderness was noted.  There 
was no positive evidence of deformity, and it was reiterated 
that there was mild evidence of pain on motion objectively.  
There were no neurological deficits.  A contemporaneous x-ray 
study of the cervical spine revealed narrowing of the 
intervertebral disc spaces at L5-S1 and hypertrophic changes 
anteriorly on the second and third lumbar vertebral, with 
narrowing of the lumbar disc space at the 2-3 level.  It was 
noted that the possibility of old trauma at the 2-3 level 
needed to be considered.  There was also thickening of the 
facet facings at the L5-S1 level.  The diagnoses were 
degenerative joint disease of the cervical spine, with 
moderate limitation of motion and mild pain and stiffness; 
status postoperative disc condition, lumbosacral spine, with 
residual moderate to mild limitation of motion and mild 
kyphosis of the dorsal spine, with only mild pain and 
tenderness and no other abnormalities noted; and intermittent 
claudication by history, but this was not very definite, as 
the veteran could walk up to a mile before he got some pain 
in his calves.

Subsequent to the development just outlined, the RO, in a 
June 1996 rating decision, confirmed and continued the 
veteran's several disability ratings and denied his claim for 
a total rating based on individual unemployability.  The RO 
noted in its discussion that the latest clinical evidence of 
record, as to the veteran's residuals of a herniated disc of 
the lumbar spine, failed to support his 60 percent 
evaluation.  Rather, based upon the latest clinical evidence 
of record, a 10 percent evaluation was instead warranted.

During the pendency of this appeal, the veteran submitted VA 
Form 21-4138 (Statement in Support of Claim) (dated in July 
1997), in which the veteran attempted to clarify several 
points.  The veteran asserted that it was erroneously stated 
in the RO's reasons and bases that he played golf three times 
a week.  Rather, he played golf when he could and just dealt 
with the pain.  The veteran also asserted that the range of 
motion and pain on motion findings failed to take into 
account all of the pain medication he took.  Obviously, these 
pain medications affected his whole body.  Finally, as to his 
ability to walk a mile, the veteran stated that while he 
could walk a mile with his wife at the mall, he would rest on 
numerous occasions and could not walk a mile straight.

III.  Analysis

The Board recognizes the veteran's contention that he is 
unemployable because of his service-connected disabilities.  
The Board also acknowledges the argument presented by the 
veteran's service representative that the RO emphasized the 
veteran's age in its determination, which is statutorily 
prohibited.  See 38 C.F.R. § 4.19 (1998).  However, upon 
review of the evidence submitted in support of the veteran's 
claim for a total rating, as well as the historical record, 
the Board finds that the veteran's claim must be denied.

Initially, the Board wishes to address the course it will 
take in the following analysis.  As discussed above, 
applicable VA regulations provide for total ratings based on 
individual unemployability either as demonstrated by the 
current evidence of record developed contemporaneously with 
such a claim or as demonstrated by the historical record, 
should certain conjunctive provisions be satisfied.  See 
38 C.F.R. § 3.340.  Accordingly, the Board will primarily 
focus its consideration and discussion on the more recent 
evidence of record but will also address, in the alternative, 
the historical evidence of record.

As noted above, the veteran's residuals of a herniated 
nucleus pulposus, lumbar spine, are evaluated at 60 percent.  
As such, this 60 percent disability rating meets the 
threshold percentage required for a total rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).  
Therefore, the Board must now determine whether the veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  Id.

Leaving unanswered the question of the propriety of the 
veteran's current 60 percent evaluation for his lumbar spine 
disorder (which is just under the 20-year requirement for 
preservation of a disability rating, see 38 C.F.R. § 3.951(b) 
(1998)), the Board finds that the most current clinical 
evidence of record, the April 1996 VA examination, shows, at 
most, mild to moderate limitation of motion of the lumbar 
spine, with only mild pain and tenderness.  Further, as to 
the veteran's cervical spine, for which he is also service-
connected for spondylosis but which is found to be 
noncompensable, the Board finds that the April 1996 VA 
examination results show again, at most, only moderate 
limitation of motion and mild pain and tenderness.  The Board 
is also struck by the veteran's private medical records, 
which document no further complaints or treatment for the 
veteran's back after approximately 1988.  Moreover, these 
records also demonstrate that the veteran played golf in the 
1990s, close to the time the veteran filed his claim for 
compensation based on unemployability.  

Clearly, the record shows that the veteran has not been 
employed since 1980.  However, the clinical evidence of 
record received and considered contemporaneous with the 
veteran's claim for a total rating based on unemployability 
(filed with the RO in June 1995) fails to demonstrate why.  
This evidence fails to show disabilities of sufficient 
severity as to preclude the veteran from engaging in 
substantially gainful employment at the time this claim was 
filed.  There is no clinical evidence showing treatment for 
the veteran's back in the 1990s.  Indeed, the record shows 
that the veteran plays golf.  Admittedly, the veteran asserts 
that he plays golf in pain, but if the veteran's pain and his 
management of it permit him to engage in such a recreational 
activity by his own admission, the Board cannot but find it 
possible for him to follow some substantially gainful 
occupation.  In this respect, the Board reiterates that total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.15 
(1998).

In reaching this conclusion, the Board is mindful of the 
evidence showing that the veteran's formal education ended 
with graduation from high school, followed by more than 26 
years in the Air Force, and that his post-service employment 
pursuits were of a technical/mechanical and repair nature.  
However, the Board cannot ignore the more current clinical 
evidence of record indicating only mild to moderate 
disability and that the veteran is capable of golfing, albeit 
with pain.  As such, the Board concludes that the veteran's 
service-connected disabilities, particularly his residuals of 
a herniated nucleus pulposus, lumbar spine, rated at 60 
percent, do not render the veteran unable to secure or follow 
a substantially gainful occupation.  In this instance, in 
effect, the Board finds that the more current clinical 
evidence of record suggests that the veteran's service-
connected disabilities have either remained static in their 
levels of disability or have actually improved.

The Board is also mindful of the December 1980 letter from 
the City of Phoenix, submitted by the veteran in June 1995, 
in connection with his claim for compensation based on 
unemployability.  Here, while the letter works to 
substantiate the veteran's assertions that he became too 
disabled to work in 1980, the year in which the City of 
Phoenix apparently declined to hire the veteran, the Board 
finds it of little probative value as to whether the veteran 
is currently rendered unable to secure or follow a 
substantially gainful occupation.  In this respect, the Board 
acknowledges that the City of Phoenix declined to employ the 
veteran because of his back, but that was in 1980, and as 
discussed above, the more current clinical evidence of record 
suggests that the veteran's lumbar spine disorder has 
actually improved and is, therefore, less disabling than 
before.  Given that no criteria were delineated in this 
letter, as to what exceeded the city's employment 
limitations, the Board cannot conclude that the City of 
Phoenix would again decline to employ the veteran, based on 
the more current clinical evidence of record.

With respect to a total rating based on history, as discussed 
above, in the case of disabilities which have undergone some 
recent improvement, a rating of total disability may be made, 
provided certain requirements are met.  See 38 C.F.R. 
§ 3.340(a)(3).

First, the disability must in the past have been of 
sufficient severity to warrant a total disability rating.  
See 38 C.F.R. § 3.340(a)(3)(i).  In this respect, the Board 
notes that the February 1980 VA examination found evidence of 
severe pain in the back, marked muscle spasm, marked sensory 
deficit with slightly diminished reflexes in the right 
Achilles area and absent Achilles reflex in the left, and 
noted that the veteran moved with great difficulty.  Pursuant 
to this examination, the RO assigned the veteran a 60 percent 
evaluation under Diagnostic Code 5293, the maximum evaluation 
provided for.  Given these findings and the doctrine of 
reasonable doubt, the Board concludes that at that time, the 
veteran's residuals of a herniated nucleus pulposus, lumbar 
spine, could have been of sufficient severity to warrant a 
total disability rating.

Second, the disability must have required extended, 
continuous, or intermittent hospitalization, or have produced 
total industrial incapacity for at least one year, or be 
subject to recurring, severe, frequent, or prolonged 
exacerbations.  See 38 C.F.R. § 3.340(a)(3)(ii).  Here, the 
Board notes that historically, there is no evidence of any of 
these provisions.  Other than the veteran's hospitalization 
for laminectomies in 1953 and 1959, there is no indication 
that the veteran was at all hospitalized for his service-
connected disabilities, particularly his lumbar spine.  Prior 
to the veteran's claim in June 1995 for compensation based on 
unemployability, there was no evidence of industrial 
incapacity, let alone industrial incapacity lasting at least 
one year.  Further, there is no clinical evidence of 
recurring, severe, frequent, or prolonged exacerbations.

Third, it must be the opinion of the rating agency that 
despite the recent improvement of the physical condition, the 
veteran will be unable to effect an adjustment into a 
substantially gainful occupation.  See 38 C.F.R. 
§ 3.340(a)(3)(iii). Due consideration will be given to the 
frequency and duration of totally incapacitating 
exacerbations since incurrence of the original disease or 
injury and to periods of hospitalization for treatment, in 
determining whether the average person could have 
reestablished himself in a substantially gainful occupation.  
Id.  Here, the Board again stresses that the clinical 
evidence of record is negative for incapacitating 
exacerbations of the veteran's residuals of a herniated 
nucleus pulposus, lumbar spine.  The record is also negative 
for periods of hospitalization for treatment as to the 
veteran's lumbar spine, excluding the laminectomy procedures 
done in 1953 and in 1959.  Further, the Board cannot ignore 
that the veteran's participates in a recreational activity, 
golf.  As stated above, if the veteran can participate in 
such an activity, albeit with pain, he can effect an 
adjustment into a substantially gainful occupation.

In light of the above, then, the Board cannot conclude that 
the veteran is entitled to a rating of total disability based 
on history.  In reaching this conclusion, the Board stresses 
that the provisions found in 38 C.F.R. § 3.340(a)(3) are 
conjunctive, not disjunctive.  As such, while the Board 
concedes that the veteran's residuals of a herniated nucleus 
pulposus, lumbar spine, could have been of sufficient 
severity as to warrant a total disability rating in May 1980, 
it does not find evidence of record, which satisfies the 
additional requirements.

The Board recognizes that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled and, 
as such, be considered for extra-schedular consideration 
should they be unemployable by reason of service-connected 
disabilities but fail to meet the percentage standards 
outlined in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) 
(1998).  Given, however, the Board's decision in this matter 
before it, such consideration is not warranted.  The Board 
has found that the evidence of record fails to demonstrate 
that the veteran's unemployability is due to his service-
connected disabilities.  Further, the evidence is not so 
evenly balanced as to require the application of the doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Entitlement to a total rating based on individual 
unemployability is denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

